Citation Nr: 0944022	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  02-10 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to Department of Veterans 
Affairs (VA) disability benefits on the basis of the 
appellant's status as a Veteran.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

In March 1991, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines determined that the appellant had not established 
predicate status as a veteran of the Armed Forces of the 
United States in order to meet the requirements for basic 
eligibility for Department of Veterans Affairs (VA) 
disability benefits.  The appellant perfected an appeal of 
that decision to the Board of Veterans Appeals (the Board), 
where his claim was denied in an April 1994 decision.  The 
Board's decision was affirmed by the United States Court of 
Appeals for Veterans Claims (the Court) in July 1994.

The current appeal arose from an August 2001 rating decision 
by the Manila RO in which the RO determined that new and 
material evidence had not been submitted to reopen the 
previously denied claim of basic eligibility.  In a March 
2003 decision, the Board determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to VA disability benefits on the basis of status 
as a veteran.  The appellant appealed the Board's decision to 
the Court.  Pursuant to a February 2005 memorandum decision, 
the Court set aside the Board's March 2003 decision and 
remanded the case for further adjudication consistent with 
its decision.  The Court's instructions were to provide the 
appellant with notice that was fully compliant with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), and, inasmuch 
as there was the possibility that the appellant's records 
were destroyed by a July 1973 fire at the National Personnel 
Records Center (NPRC), to advise him of what alternative 
evidence he could present to verify his service.

Further action on the Court's remand instructions by the 
Board was stayed pending resolution of the Secretary of VA's 
appeal of the Court's decision to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  In a 
March 2008 order, the Federal Circuit summarily affirmed the 
Court's judgment.  See 273 Fed.Appx. 868 (C.A. Fed. 2008).

In August 2008, the Board remanded the appellant's claim for 
additional development.  A supplemental statement of the case 
(SSOC) was issued in October 2008 by the VA Appeals 
Management Center (AMC) which continued the denial of the 
claim.  

In April 2009, the Board again remanded this case for further 
notification.  A letter was sent to the appellant in May 
2009.  A SSOC which again denied the claim was issued in July 
2009.  The case is once again before the Board.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an April 25, 1994 decision, the Board determined that 
the appellant had not established predicate veteran status 
and therefore had not met the requirements for basic 
eligibility for VA disability benefits.  The Board's decision 
was affirmed by the Court.

2.  The evidence associated with the claims file subsequent 
to the Board's April 1994 decision is not so significant that 
it must be considered in order to fairly decide the merits of 
the appellant's claim of entitlement to VA disability 
benefits.


CONCLUSIONS OF LAW

1.  The Board's April 1994 decision which denied service 
connection for VA disability benefits is final.  38 U.S.C.A. 
§ 5108; 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2009).

2.  Since the Board's April 1994 decision, new and material 
evidence has not been received, and therefore the appellant's 
claim of entitlement to VA disability benefits is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to reopen a claim of entitlement to VA 
disability benefits on the basis of the appellant's status as 
a Veteran.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall considerations 

As was alluded to in the Introduction, the Board remanded 
this case most recently in April 2009.  In essence, the Board 
instructed the Veterans Benefits Administration (VBA) to 
provide the appellant with a notice letter which complied 
with Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter 
was to inform the appellant of the law and regulations that 
apply to his 1999 claim to reopen his claim of basic 
eligibility, in particular the former version of 38 C.F.R. § 
3.156.  Additionally, the appellant was to be notified of the 
bases for the pervious denial of his claim by the Board in 
April 1994, so that he would be aware of what evidence would 
be new and material.  The appellant was also to be notified 
of what alternative evidence he could present to verify his 
claimed service.  Furthermore, VBA was to readjudicate the 
appellant's claim.  

In May 2009, VBA sent the appellant a VCAA letter complying 
with the Board's remand instructions.  A copy was provided to 
the appellant's attorney.  The issue was readjudicated in the 
July 2009 SSOC. 

Thus, all of the Board's remand instructions have now been 
complied with as to the issue on appeal.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the appellant was informed of the evidentiary 
requirements to reopen his claim in letters from the RO dated 
September 9, 2008 and May 29, 2009.

Crucially, the RO informed the appellant of VA's duty to 
assist him in the development of his claim in the above-
referenced September 2008 and May 2009 letters, whereby the 
appellant was advised of the provisions relating to the VCAA.  
Specifically, the appellant was advised that VA would assist 
him in obtaining "[r]elevant records from any Federal 
agency.  This may include records from the military, VA 
Medical Centers (including private facilities where VA 
authorized treatment), or the Social Security 
Administration."  With respect to private treatment records, 
the letters informed the appellant that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  See September 2008 letter.   Furthermore, the 
appellant was advised of what alternative evidence he could 
present to verify his service.     
  
With respect to notice regarding new and material evidence, 
the appellant was informed via the May 29, 2009, letter that 
"[y]ou were previously denied legal entitlement to VA 
disability benefits.  You were notified of the decision on 
March 25, 1991.  The Board of Veterans Appeal upheld our 
decision on Aril 25, 1994, thus, the decision is now final.  
The letter notified the appellant that evidence sufficient to 
reopen the previously denied claim must be "new and 
material," closely mirroring the regulatory language of 38 
C.F.R. § 3.156(a) (prior to August 29, 2001).  As such, the 
appellant  was adequately advised of the bases for the 
previous denial to determine what evidence would be new and 
material to reopen his claim.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

In short, the record indicates that the appellant received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  In this case, the appellant was 
apprised of these requirements in the May 2009 letter.  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
appellant was provided with VCAA notice through the September 
2008 and May 2009 letters, and his claim was readjudicated in 
the July 2009 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notices.  Thus, any VCAA 
notice deficiency has been rectified, and there is no 
prejudice to the appellant in proceeding to consider his 
claims on the merits.  Neither the appellant or his attorney 
has pointed to any prejudice resulting from the timing of the 
VCAA notice.

The Board adds that the appellant has been represented by 
counsel at the Court and thereafter.  It is clear that the 
appellant through counsel is aware of what is required of 
him.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
[appellant's representation by counsel "is a factor that must 
be considered when determining whether that appellant has 
been prejudiced by any notice error"]. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

However, the VCAA appears to have left intact the requirement 
that an appellant must first present new and material 
evidence in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108. See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 
See 38 U.S.C.A. § 5103A (West 2002).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has initiated 
service department search on behalf of the appellant.  

In short, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the appellant's 
behalf.  The Board additionally observes that all appropriate 
due process concerns have been satisfied. See 38 C.F.R. § 
3.103 (2009).  On his VA Form 9, substantive appeal, the 
appellant declined to have a hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

The appellant seeks to reopen his claim of entitlement to VA 
disability benefits on the basis of his claimed status as a 
veteran, which was last denied in an April 1994 Board 
decision.

Definition of a veteran

A "veteran" is defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
See 38 U.S.C.A § 101(2) (West 2002); 38 C.F.R. § 3.1(d) 
(2009).  See also Selley v. Brown, 6 Vet. App. 196, 198 
(1994).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9 (2009).  
However, such service must be certified as qualifying by 
appropriate military authority.  
See 38 C.F.R. § 3.203 (2009).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department. Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West,11 Vet. 
App. 80, 82 (1998) [observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department.).

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed.Cir. 1997).

Finality/new and material evidence

As noted by the Board above, the appellant's appeal involving 
his claim of entitlement to VA disability benefits was denied 
in an unappealed April 1994 Board decision.

In general, Board decisions are final.  See 38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2009).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be codified at 
38 C.F.R. § 3.156(a)].  Because the appellant filed his claim 
prior to that date, namely in September 1999, the earlier 
version of the law remains applicable in this case.

According to the relevant VA regulation, "[n]ew and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See 38 C.F.R. § 3.156(a) 
(1999).  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  There must be 
new and material evidence as to each and every aspect of the 
claim which was lacking at the time of the last final denial 
in order for there to be new and material evidence to reopen 
the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992). Meyer v. Brown, 9 Vet. App. 425, 429 (1996); 
King v. Brown, 5 Vet. App. 19, 21 (1993).

Factual background

In essence, the appellant's claim has been denied by VA on 
numerous occasions because of a lack of requisite service in 
the Armed Forces of the United States.

The Board must evaluate evidence added to the record since 
the last final decision in order to determine whether new and 
material evidence exists.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  In this case, the last final decision was 
the April 1994 Board decision.

Evidence previously considered

Evidence of record prior to the last final denial of 
entitlement to VA disability benefits in April 1994 consists 
of copies of the appellant's and acquaintances' letters and 
affidavits, a copy of a magazine article, and the appellant's 
testimony at his personal hearing in May 1991.  The letters 
and affidavits from the appellant and his acquaintances, 
dated from January 1956 to May 1977, claim that the appellant 
was a member of the Philippine Scouts in the U.S. Army and 
served on active duty during World War II from December 1941 
to April 1942.  A magazine article, authored by the appellant 
and entitled "War Memoirs of a 16-Year Old Soldier", was 
submitted.  This is a story purportedly based on the 
appellant's experiences as a Philippine Scout during the 
Second World War.

In March 1991, the RO attempted to verify the appellant's 
alleged service in the Armed Forces of the United States with 
the service department.  The response was "Subject has no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces".

At his May 1991 personal hearing, the appellant indicated 
that he served as a member of the Philippine Scouts in the 
U.S. Army during World War II from December 1941 to April 
1942.  He explained that his serial number and military 
papers were all lost during the war.  After an unfavorable 
determination by the RO, the appellant appealed to the Board. 
The Board denied the appellant's claim in a February 1992 
decision.  The appellant appealed to the Court.  In January 
1993, the Court vacated the Board's February 1992 decision 
and remanded the case.  The Court noted that certification 
from the United States Army did not deal with service as a 
Philippine Scout, and ordered the Board to determine whether 
there were any records of the appellant's membership in the 
Philippine Scouts.

In July 1993, the Board remanded the case to the RO so that 
the appellant's purported service in the Armed Forces of the 
United States could be verified.  In January 1994, the 
National Personnel Records Center in St. Louis, Missouri 
responded, indicating that it was unable to verify the 
appellant's military service.

The appellant's claim was again denied by the Board on April 
25, 1994.  The Board in essence determined that as the 
appellant's evidence did not consist of documentation issued 
by the service department and did not otherwise satisfy the 
provisions of 38 C.F.R. § 3.203(a), it could not be accepted 
as verification of service.  The Court, in a single judge 
action dated July 5, 1994, summarily affirmed the Board's 
April 25, 1994 decision.  The Court denied the appellant's 
motion for reconsideration on August 16, 1994 and denied the 
appellant's motion for review by a panel on October 21, 1994.
The additional evidence

In September 1999, the appellant sought to reopen his claim 
of entitlement to VA disability benefits based on his status 
as a veteran.

The evidence associated with the file after April 1994 
consists of a copy of the appellant's memoirs, statements 
from the appellant as to his service, applications for 
employment, record and certification of employment with the 
U.S Government, and various VA and non-VA news releases and 
articles.

Analysis

The appellant's claim was last denied in an April 1994 Board 
decision which was subsequently affirmed by the Court.  That 
decision is final.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1103.  As discussed by the Board in 
the law and regulations section above, in order for the 
appellant's claim to be reopened, new and material evidence 
must be of record.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. 
§ 3.156 (2009).

At the time of the April 1994 Board decision denying the 
appellant's claim, there was no objective evidence 
substantiating the appellant's claim of entitlement to VA 
disability benefits on the basis of his status as a veteran.  
The Board in essence determined that the appellant had not 
established predicate veteran status and had therefore not 
met the basic eligibility requirements for VA benefits.  
See 38 U.S.C.A. § 101; 38 C.F.R. § 3.203.  The Court affirmed 
the Board's decision.

The documents received since the April 1994 Board decision 
still do not objectively substantiate the appellant's 
purported status as a veteran.  The appellant's memoirs and 
statements regarding service are duplicative of material of 
record in April 1994 and therefore are not new.  His 
unsubstantiated account of his purported experiences during 
the Second World War as a Philippine Scout in the U.S. Army 
amounts to a reiteration of oft-repeated allegation which 
were considered and rejected by VA in the past, and 
accordingly is not new.  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  

The veteran still has presented no official documentation of 
his military service.
He evidently was a civilian employee of the United States Air 
Force for 31 years; however, his March 1978 certificate of 
service does not confirm his alleged World War II service in 
the United States Army.  

Additionally, the various articles submitted do not address 
the appellant's purported service or relate to him 
specifically.  Accordingly, these documents are not probative 
of the crucial matter of the appellant's status as a veteran.  
Therefore, these documents cannot be deemed material as 
defined under 38 C.F.R. § 3.156 (2009).

In summary, the evidence received since the unappealed April 
1994 Board decision does not tend to establish veteran status 
and therefore does not tend to show that the appellant has 
met basic eligibility requirements for VA benefits.  The 
evidence associated with the claims file subsequent to the 
April 1994 Board decision is not so significant that it must 
be considered in order to fairly decide the merits of the 
appellant's claim of entitlement to status as a veteran.  In 
the absence of new and material evidence, the April 1994 
Board decision remains final, the appellant's claim is not 
reopened and the benefit sought on appeal remains denied.


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to VA disability benefits on the basis 
of status as a veteran, the appeal is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


